IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 JOSE L. VELLON,                                 :   No. 555 MAL 2021
                                                 :
                      Petitioner                 :
                                                 :   Petition for Allowance of Appeal
                                                 :   from the Order of the
               v.                                :   Commonwealth Court
                                                 :
                                                 :
 COMMONWEALTH OF PENNSYLVANIA,                   :
 DEPARTMENT OF TRANSPORTATION,                   :
 BUREAU OF DRIVER LICENSING,                     :
                                                 :
                      Respondent                 :


                                         ORDER



PER CURIAM

       AND NOW, this 16th day of March, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:

              Whether the Commonwealth Court of Pennsylvania erred in
              affirming the Court of Common Pleas denial of the statutory
              appeal of suspension of operating privileges based on a
              finding that 75 Pa.C.S. [§] 3806(b)(3) requires that each
              pending multiple driving under the influence offense for which
              sentencing occurs on the same day be considered a “prior
              offense” for all other offenses, without regard to whether
              sentence has yet been imposed, as provided for in the general
              definition of “prior offense” under 75 Pa.C.S [§] 3806(a)?


Justice Brobson did not participate in the consideration or decision of this matter.